                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RANIA CANAVATI,                                     Case No. 18-cv-07284-HSG
                                   8                    Plaintiff,                           ORDER DENYING MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                   9               v.
                                                                                             Re: Dkt. No. 33
                                  10     COSTCO WHOLESALE CORPORATION,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Costco Wholesale Corporation’s motion for

                                  14   summary judgment as to Plaintiff Rania Canavati’s single cause of action for negligence. See Dkt.

                                  15   No. 33. The Court held a hearing on the motion on October 17, 2019. See Dkt. No. 40. Having

                                  16   carefully considered the parties’ arguments, the Court DENIES the motion for summary

                                  17   judgment.

                                  18     I.   BACKGROUND
                                  19          The following facts are based on the evidence viewed in the light most favorable to

                                  20   Plaintiff as the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

                                  21   (on a motion for summary judgment, “[t]he evidence of the nonmovant is to be believed, and all

                                  22   justifiable inferences are to be drawn in [her] favor”).

                                  23          On September 4, 2016, between approximately 1:30 and 1:33 p.m., Plaintiff slipped and

                                  24   fell on a clear liquid on the floor while walking down an aisle at a Costco store located in South

                                  25   San Francisco. See Dkt. No. 33-2, Ex. A (“Canavati Depo.” at 30:23–31:22; 34:4–20; 40:24–

                                  26   41:11; 46:5–25); Dkt. No. 36-2 (“Eyad Canavati Decl.” at ¶ 5). Although Plaintiff does not recall

                                  27   the exact location where she fell, it was somewhere toward the back of the store near the

                                  28   refrigerator and freezer section. See Canavati Depo. at 28:6–29:5. Plaintiff’s husband, who was
                                   1   with her at the time, took photographs of where she fell a few minutes later, and noted the time on

                                   2   his phone as 1:33 p.m. See Canavati Depo. at 29:7–17; Eyad Canavati Decl. at ¶¶ 4–5.

                                   3           Defendant’s employees conduct regular inspections of the store, during which they look

                                   4   for spills or other hazardous conditions. See Dkt. No. 33-3 (“Wardhani Decl.” at ¶¶ 4–6). As

                                   5   relevant here, Defendant’s inspection log from the day of Plaintiff’s fall indicates that such

                                   6   inspections were conducted from 12:00 to 12:19 p.m., and again from 1:00 to 1:40 p.m. See Dkt.

                                   7   No. 33-3, Ex. A. Defendant’s employee Yeni Wardhani conducted the 1:00 p.m. inspection. See

                                   8   Wardhani Decl. at ¶ 5; Dkt. No. 36-1, Ex. 3 (“Wardhani Depo.” at 12:17–14:12, 15:13–16:15).

                                   9   During this inspection, Ms. Wardhani’s task was twofold: she both looked for potential hazards

                                  10   and also checked the digital thermometers on the front of the refrigerators and freezers to ensure

                                  11   that they stayed within the proper temperature range. Id. at ¶ 7; Wardhani Depo. at 34:16–36:16;

                                  12   39:7–40:9. Ms. Wardhani’s inspections take approximately 40 minutes, on average, to complete.
Northern District of California
 United States District Court




                                  13   See id. at 25:18–22.

                                  14           In the present motion, Defendant contends that Plaintiff has not proffered evidence that

                                  15   Defendant had any actual or constructive notice of the liquid on the floor, as Plaintiff lacks any

                                  16   evidence of where the liquid came from; what it was; or how long it was on the floor prior to her

                                  17   fall. See Dkt. No. 33-1 at 1–2, 5. Defendant further contends that the undisputed evidence shows

                                  18   that Defendant had performed an inspection of the area where Plaintiff fell, and found no hazards

                                  19   in the five to fifteen minutes before Plaintiff’s fall. See id. Plaintiff counters that triable issues of

                                  20   fact exist as to when Defendant inspected the area where Plaintiff fell. See Dkt. No. 36 at 6–8.

                                  21    II.    EVIDENTIARY OBJECTIONS
                                  22           In ruling on a motion for summary judgment, the Court may only consider evidence that is

                                  23   admissible. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (citing Fed. R.

                                  24   Civ. P. 56(e); Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir.1988)). Federal

                                  25   Rule of Civil Procedure 56(c) allows parties to object to evidence cited to support or dispute a fact.

                                  26   Here, both parties raise objections to the evidence submitted in relation to Defendant’s motion.

                                  27   See Dkt. Nos. 36-3, 39. However, many of the objections concern evidence that is not material to

                                  28   the Court’s decision. To the extent that certain facts or evidence are not mentioned in this order,
                                                                                           2
                                   1   the Court has not relied on them in reaching its decision. Moreover, even if the Court had

                                   2   considered such facts or evidence, the Court finds that they would not have changed its decision.

                                   3   III.   LEGAL STANDARD
                                   4          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                   5   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                   6   A fact is “material” if it “might affect the outcome of the suit under the governing law.”

                                   7   Anderson, 477 U.S. at 248. And a dispute is “genuine” if there is evidence in the record sufficient

                                   8   for a reasonable trier of fact to decide in favor of the nonmoving party. Id. But in deciding if a

                                   9   dispute is genuine, the court must view the inferences reasonably drawn from the materials in the

                                  10   record in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith

                                  11   Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence or make credibility

                                  12   determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other
Northern District of California
 United States District Court




                                  13   grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                  14          With respect to summary judgment procedure, the moving party always bears both the

                                  15   ultimate burden of persuasion and the initial burden of producing those portions of the pleadings,

                                  16   discovery, and affidavits that show the absence of a genuine issue of material fact. See Celotex

                                  17   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving party will not bear the burden of

                                  18   proof on an issue at trial, it “must either produce evidence negating an essential element of the

                                  19   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                  20   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                  21   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Where the moving party will

                                  22   bear the burden of proof on an issue at trial, it must also show that no reasonable trier of fact could

                                  23   not find in its favor. Celotex, 477 U.S. at 325. In either case, the movant “may not require the

                                  24   nonmoving party to produce evidence supporting its claim or defense simply by saying that the

                                  25   nonmoving party has no such evidence.” Nissan Fire, 210 F.3d at 1105. “If a moving party fails

                                  26   to carry its initial burden of production, the nonmoving party has no obligation to produce

                                  27   anything, even if the nonmoving party would have the ultimate burden of persuasion at trial.” Id.

                                  28   at 1102–03.
                                                                                          3
                                   1          “If, however, a moving party carries its burden of production, the nonmoving party must

                                   2   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                   3   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                   4   Matsushita, 475 U.S. at 586. A nonmoving party must also “identify with reasonable particularity

                                   5   the evidence that precludes summary judgment,” because the duty of the courts is not to “scour the

                                   6   record in search of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir.

                                   7   1996). If a nonmoving party fails to produce evidence that supports its claim or defense, courts

                                   8   must enter summary judgment in favor of the movant. See Celotex, 477 U.S. at 323.

                                   9   IV.    DISCUSSION
                                  10          To establish negligence under California law, a plaintiff must prove: (1) the defendant had

                                  11   a legal duty to exercise reasonable care; (2) the defendant breached that duty; (3) the defendant’s

                                  12   breach caused the plaintiff’s injury; and (4) the plaintiff suffered damages as a result. See Ortega
Northern District of California
 United States District Court




                                  13   v. Kmart Corp., 26 Cal. 4th 1200, 1205 (Cal. 2001). “It is well established in California that

                                  14   although a store owner is not an insurer of the safety of its patrons, the owner does owe them a

                                  15   duty to exercise reasonable care in keeping the premises reasonably safe.” Id. Generally, “[a]

                                  16   store owner exercises ordinary care by making reasonable inspections of the portions of the

                                  17   premises open to customers, and the care required is commensurate with the risks involved.” Id.

                                  18   For example, if the store is “self-service” such that customers are “invited to inspect, remove, and

                                  19   replace goods” displayed on the shelves, “the exercise of ordinary care may require the owner to

                                  20   take greater precautions and make more frequent inspections than would otherwise be needed to

                                  21   safeguard against the possibility that such a customer may create a dangerous condition by

                                  22   disarranging the merchandise and creating potentially hazardous conditions.” Id. (quotations

                                  23   omitted).

                                  24          To establish causation, “an owner must have actual or constructive notice of the dangerous

                                  25   condition . . . .” Id. at 1203. To meet that burden, the plaintiff may show that the hazardous

                                  26   condition existed long enough for the owner to have discovered and corrected it. See id. at 1207

                                  27   (“The owner must inspect the premises or take other proper action to ascertain their condition, and

                                  28   if, by the exercise of reasonable care, the owner would have discovered the condition, he is liable
                                                                                         4
                                   1   for failing to correct it.”). Thus, if a plaintiff “can show that an inspection was not made within a

                                   2   particular period of time prior to an accident, [she] may raise an inference that the condition did

                                   3   exist long enough for the owner to have discovered it.” Cardoza v. Target Corp., No.

                                   4   CV172232MWFRAOX, 2018 WL 3357489, at *3 (C.D. Cal. June 22, 2018), aff’d, 765 F. App’x

                                   5   360 (9th Cir. 2019) (citing Ortega, 26 Cal. 4th at 1212–13).

                                   6          The California Supreme Court has cautioned that “[w]hether a dangerous condition has

                                   7   existed long enough for a reasonably prudent person to have discovered it is a question of fact for

                                   8   the jury, and the cases do not impose exact time limitations” because “[e]ach accident must be

                                   9   viewed in light of its own unique circumstances.” Id. at 1207. Nevertheless, some courts “apply a

                                  10   30-minute threshold” of time between an inspection and an accident when determining whether to

                                  11   submit questions of notice to a jury. See, e.g., Cardoza, 2018 WL 3357489 at *3 (collecting

                                  12   cases); Ortega, 26 Cal. 4th at 1210 (noting that if an inspection is not made “within at least 15 to
Northern District of California
 United States District Court




                                  13   30 minutes” before an accident, that “may give rise to an inference that the [hazard] remained on

                                  14   the floor long enough to enable [the owner], in the exercise of reasonable care, to discover and

                                  15   remove it”).

                                  16          Here, Plaintiff concedes that she has no evidence that Defendant had actual notice of the

                                  17   liquid on the floor that caused her to fall. See Dkt. No. 36 at 6, n.4. Thus, to carry her burden,

                                  18   Plaintiff must present evidence that Defendant had constructive notice of the liquid. The critical

                                  19   question, therefore, is when Defendant inspected the area where Plaintiff fell. During her

                                  20   deposition, Ms. Wardhani mapped out her inspection route, see Wardhani Depo. at 24:17–28:14;

                                  21   Dkt. No. 33-3, Ex. B, and estimated the amount of time she spends inspecting the various

                                  22   locations along this route, id. at 46:17–48:13; Dkt. No. 33-3, Ex. B. Ms. Wardhani further

                                  23   clarified that she “ha[s] conducted hundreds of ‘floor walk’ inspections of the warehouse,” she

                                  24   “always do[es] them the same way,” and she “always take[s] the same route.” See Wardhani Decl.

                                  25   at ¶¶ 4–5; see also Wardhani Depo. at 46:17–19 (Plaintiff’s counsel clarifying before asking about

                                  26   time estimates that “again, I’m just referring to the time of September 4, 2016”).

                                  27          Ms. Wardhani explained that she would spend 2–5 minutes in the food court; 5–10 minutes

                                  28   walking the “hard line” from the food court to the bakery; 2–5 minutes in the bakery; and 5–15
                                                                                         5
                                   1   minutes in the refrigerator and cooler section when doing temperature checks; and she would

                                   2   complete her inspection by reviewing the food aisles. See Wardhani Depo. at 24:17–27:25;

                                   3   46:17–48:13; Dkt. No. 33-3, Ex. B. Taking the longer of these estimates, even without accounting

                                   4   for any additional time needed for Ms. Wardhani to travel between these areas in the store, it is

                                   5   possible that Ms. Wardhani did not finish her inspection of the area where Plaintiff fell until

                                   6   1:35 p.m., several minutes after Plaintiff’s fall. Therefore, making all reasonable inferences in

                                   7   Plaintiff’s favor as it must at this stage, the Court finds that a reasonable trier of fact could

                                   8   conclude that Defendant did not inspect the area where Plaintiff fell for over an hour—from 12:19

                                   9   p.m., when the noon inspection was completed, until Plaintiff’s fall at 1:30 p.m.1

                                  10           Additionally, Ms. Wardhani has acknowledged that during her 1:00 p.m. inspection, she

                                  11   was not only inspecting the floor for spills and other hazards, but was also checking and logging

                                  12   the temperature of the refrigerators and freezers in a separate log. See Wardhani Depo. at 39:7–
Northern District of California
 United States District Court




                                  13   40:9. As Plaintiff suggests, a reasonable trier of fact could conclude that even if Ms. Wardhani

                                  14   had passed by the area where Plaintiff fell during the inspection, she was not focused on checking

                                  15   the floor for hazards because of this multi-tasking. See Dkt. No. 36 at 7.

                                  16           In response, Defendant points out that in Ms. Wardhani’s subsequent declaration, she

                                  17   states that she “believe[d]” that she inspected the area in which Plaintiff fell “at approximately

                                  18   1:15–1:25 p.m.,” and that she would have cleaned any liquid she saw on the floor at that time. See

                                  19   Wardhani Decl. at ¶ 7. Defendant also disclaims the time estimates that Ms. Wardhani provided

                                  20   during her deposition as too generic and not specific to her inspection on September 4, despite her

                                  21   acknowledgment that she “always do[es] them the same way.” See Dkt. No. 37 at 7; Wardhani

                                  22   Decl. at ¶¶ 4–5. And during the hearing, Defendant further argued that accepting Plaintiff’s

                                  23   proposed inspection timeline would not have left Ms. Wardhani with sufficient time to inspect the

                                  24   rest of the store, given that she completed her 1:00 p.m. inspection by 1:40 p.m. Cf. Dkt. No. 33-

                                  25   3, Ex. B. However, Defendant’s arguments simply highlight the factual dispute. The imprecision

                                  26
                                  27   1
                                         The Court stresses that in applying the summary judgment standard, it is not making findings of
                                  28   fact of any kind as to this or any other issue, and it expresses no view as to the likely
                                       persuasiveness of either party’s case at trial.
                                                                                           6
                                   1   in Ms. Wardhani’s time estimates and the possibility that she was distracted during the inspection

                                   2   because of her need to log temperature readings raise issues of fact to resolve at trial. Thus,

                                   3   making all inferences in Plaintiff’s favor, the Court finds that Plaintiff has raised at least one

                                   4   genuine dispute of material fact. See Fed. R. Civ. P. 56(a).

                                   5    V.    CONCLUSION
                                   6          Accordingly, the Court DENIES the motion for summary judgment. As discussed during

                                   7   the hearing, the Court further DIRECTS the parties to meet and confer and file a joint status

                                   8   report by October 25, 2019, regarding whether the parties intend to pursue private mediation or

                                   9   whether they would prefer the Court to refer this action to a magistrate judge for a settlement

                                  10   conference. The Court cautions that because the January 21, 2020, pre-trial conference and

                                  11   February 10, 2020, trial dates remain in effect, see Dkt. Nos. 24, 32, the parties must complete any

                                  12   ADR proceeding by January 6, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 10/18/2019

                                  15                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
